Citation Nr: 1715728	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-16 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial disability rating for prostate cancer and residuals, in excess of 0 percent (noncompensable) from September 1, 2011 to September 21, 2011, in excess of 20 percent from September 22, 2011 to May 22, 2012, and in excess of 40 percent from May 23, 2012.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1967 to June 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in New Orleans, Louisiana, which assigned a 100 percent disability rating for the period from October 8, 2010 to August 31, 2011, and a noncompensable (0 percent) rating thereafter.  

In a subsequent September 2012 rating decision, the RO granted a 20 percent disability rating for urinary frequency as a residual of prostate cancer status post radiation therapy for the period from September 22, 2011 until May 22, 2012, and a 40 percent disability rating thereafter. 

In an April 2015 decision, the Board remanded the issues on appeal for further development.  

The issues on appeal still require additional development and will be remanded to allow for such development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in April and May 2017 to assess the severity of his service-connected prostate cancer and residuals, as well as the impact of his service-connected disabilities on his ability to obtain and maintain gainful employment.  Moreover, VA has received additional medical documentation pertinent to the Veteran's claims on appeal since the issuance of the December 2015 supplemental statement of the case (SSOC).

However, this new evidence has not been considered by the RO and the Veteran did not waive initial RO consideration of this evidence.  Therefore, a remand is required in order for the RO to consider the new evidence and for the issuance of an appropriate SSOC.  See 38 C.F.R. § 20.1304 (c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the claim, including any additional VA examinations.  

2.  If the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to an increased rating for prostate cancer and residuals, and TDIU, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




